Opinión disidente del
Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 25 de marzo de 1975
Con todo respeto disiento. A mi juicio tres factores mili-tan contra la interpretación que se da a la cláusula de la póliza que aquí nos ocupa. Son ellos, primero, la norma de hermenéutica respecto de los contratos de adhesión; segundo, el estado de nuestro Derecho en materia de la responsabilidad que nace de culpa y negligencia, y tercero, las actuales co-rrientes en las jurisdicciones estatales norteamericanas, que es donde se origina el tipo de contrato que es objeto de este caso.
*605I
La póliza de seguro de automóviles que aquí nos concierne es un típico contrato de adhesión. Sus cláusulas no revelan acuerdos entre las partes contratantes logrados en virtud de negociaciones y concesiones mutuas. Es un contrato impreso, en este caso en el idioma inglés, en virtud del cual la compañía aseguradora se obliga a responder por el asegurado, hasta los límites que allí se mencionan, por daños y perjuicios resul-tantes de la operación de un determinado automóvil. El ase-gurado paga la prima que la compañía fija en el contrato y asume que está protegido, hasta los máximos de cubierta especificados en la póliza. Los términos del contrato en ocasiones resultan ininteligibles para el asegurado, dificultad de que muchas veces ni los abogados están exentos. Por todo ello hemos dicho en reiteradas ocasiones que estos contratos se in-terpretan liberalmente para el asegurado y restrictivamente para el asegurador. Rivera v. Insurance Co. of P.R., 103 D.P.R. 91 (1974); Rosario v. Atl. Southern Ins. Co., 95 D.P.R. 759, 765 (1968); Pérez Escobar v. Collado, 90 D.P.R. 806 (1964); Barreras v. Santana, 87 D.P.R. 227 (1963).
Por supuesto, cuando las cláusulas de un contrato son claras no es necesario recurrir a reglas de hermenéutica para su interpretación. Se interpreta lo que es íalto de claridad. ¿Son claras, y exentas de ambigüedad las disposiciones que aquí nos ocupan? Para mí no lo son. De hecho, hay disparidad en la interpretación de cláusulas similares por los Tribunales del Continente, que es donde se redactan y de donde provienen estos contratos, como veremos más adelante.
—II—
En lo que respecta al Derecho civil, Puerto Rico no es una jurisdicción de la llamada common law. No lo es tampoco en el campo de la responsabilidad que nace de culpa o negligencia, no obstante que en muchas ocasiones hemos aplicado aquí *606doctrinas importadas de aquel sistema, como la contributory negligence, el last clear chance, el attractive nuisance, y las reglas del trespasser, del licensee y del invitee, para mencionar algunas. El Derecho patrio en esta materia nos viene de España y tiene su fuente principal en el Art. 1802 de nuestro Código Civil, 31 L.P.R.A. see. 5141, que proviene del 1902 del Código Civil español.
En la common law no se concebía que fueran compensables los daños morales cuando éstos no provenían de un daño físico. Es la vieja teoría del “impacto” físico, que rechazamos expre-samente hace 30 años en Rivera v. Rossi, 64 D.P.R. 718 (1945), en una iluminadora opinión suscrita por aquel gran jurista, Don Angel R. de Jesús. Hasta entonces, y siguiendo una larga lista de casos que se inició en 1909 con Zalduondo v. Sánchez, 15 D.P.R. 231, se habían concedido daños morales únicamente cuando conjuntamente se reclamaba por daños físicos. Rivera v. Rossi, al señalar que el Art. 1802 es la “fuente de la acción de daños y perjuicios por culpa o negli-gencia en esta jurisdicción,” resolvió que como el 1802 no dis-tingue entre daños físicos y morales, no cabe reconocer limita-ciones al derecho a recobrar los segundos por ausencia de los primeros. Esa es la doctrina vigente en Puerto Rico. Véanse Concepción Guzmán v. A.F.F., 92 D.P.R. 488 (1965); Infante v. Leith, 85 D.P.R. 26 (1962); Muriel v. Suazo, 72 D.P.R. 370 (1951).
El Derecho vernáculo nuestro ha consagrado también el principio de que todo el que sufre algún daño con motivo de la muerte de una persona a causa de la culpa o negligencia de un tercero tiene derecho a que el causante del daño le compense por ello, no importa la ausencia de parentesco entre el que sufre el daño y la persona fallecida. Cirino v. Fuentes Fluvia-les, 91 D.P.R. 608 (1964).
Siendo ese el estado de nuestro Derecho no puedo estar conforme con que se limite la cubierta de una póliza de seguro para negarle protección a un asegurado que al asegurarse *607tenía derecho a presumir que la protección que pagaba cubri-ría la responsabilidad que le es exigible bajo ese estado de Derecho. Ese estado de nuestro Derecho me impide conceder que cuando la póliza que aquí nos ocupa dice en su sección primera que la aseguradora se obliga a pagar “todas las sumas que el asegurado venga obligado a pagar” (all sums which the insured shall become legally obligated to pay) como consecuencia de daños corporales “sufridos por cualquier persona” (because of bodily injury... sustained by any person), deba entenderse que la compañía no responde de “todas las sumas” y sí de algunas, y que no responde por daños sufridos por “cualquier persona” y sí de los causados a una sola persona.
—III-
Los daños por los que se reclama en este caso son los sufri-dos por el esposo y los hijos de una señora que falleció al ser arrollada por un automóvil. El tribunal sentenciador valoró los daños en $100,000, y condenó al dueño del automóvil a pagarlos, limitando la responsabilidad de la compañía asegu-radora a $25,000, cantidad máxima de cubierta por daños a cualquier persona {to any person). La interpretación restric-tiva de la póliza es que “cualquier persona” significa en este caso la señora que sufrió el impacto y murió como consecuencia de ello. A mi entender “cualquier persona” es todo aquél que sufrió daños como consecuencia del accidente, no importa quien recibiera el impacto físico. Estas dos posiciones, la interpre-tación restrictiva y la interpretación liberal, han sido adopta-das por unos y otros tribunales estatales estadounidenses. Creo que es innecesario aportar citas para sostener que la póliza aquí concernida, expedida por una compañía del Hartford Insurance Group, se originó y su redacción se adoptó en una de esas jurisdicciones. Casi podemos tomar conocimiento judicial de ese hecho.
Los daños sufridos por los reclamantes en este caso son los *608que han sido denominados en los diferentes Estados de la Unión como consequential damages, o daños consiguientes o resultantes. Veamos lo que sobre esto dice Appleman (Insurance Law and Practice, tomo 8, see. 4893):
“Parece no haber controversia en cuanto a que los daños con-siguientes del propio reclamante están cubiertos por las pólizas de responsabilidad. Pero cuando se trata de daños consiguientes sufridos por un cónyuge o uno de los padres, no hay uniformidad en las decisiones respecto de si tales daños están cubiertos por la póliza. Se ha sostenido que una póliza que obliga al asegurador a' pagar cualquier pérdida por responsabilidad impuesta por ley sobre el asegurado por daños debidos a ‘lesiones corporales’ cubre reclamaciones por daños consiguientes. Y se llegó al mismo resul-tado bajo una póliza que cubría ‘reclamaciones basadas en lesio-nes a o muerte de una persona.’ Bajo un estatuto de Nueva Jersey, se sostuvo que un esposo a quien en sentencia se le recono-ció el derecho a recobrar separadamente en un pleito suyo y de su esposa, por daños sufridos por ella en un choque, tenía derecho a resarcirse del asegurador del causante del daño. Y en Nueva Hampshire se ha sostenido que la pérdida de consorcio está cu-bierta bajo una póliza de responsabilidad, aunque tal privación no era una lesión personal al esposo en el sentido en que tales palabras se usaban en la póliza.” (1)
Más adelante en la misma see. 4893 señala Appleman: *609daños consiguientes cuando la .póliza cubre ‘pérdida debida a da-ños a cualquier persona.’ Lo mismo se resolvió en Washington respecto de una póliza que se refiere a ‘toda persona lesionada.’ Para resumir, los tribunales reconocen que el asegurado confía estar protegido contra tales pérdidas, y con toda razón; y la fra-seología que se use en la póliza es inmaterial para llegar al resul-tado de reconocer cubierta.” (Énfasis suplido.) (2)
*608“. . . Luisiana ha reconocido el derecho a reparación por
*609Blashfield (Automobile Law and Practice, tomo 8, see. 345.2), señala que, cuando una póliza contiene un límite de cubierta por “daños corporales a una persona” (bodily injury to one person), se ha resuelto que la frase “una persona” se refiere a la persona lesionada, y a los que sufran daños como consecuencia de los causados a esa persona. Véase que se refiere a pólizas que hablan de “daño corporal” (bodily injury) . A renglón seguido dice Blashfield:
“Sin embargo, cuando la póliza limita la cantidad a pagar a daños personales en vez de daños corporales a una persona, se ha sostenido que los daños causados a la esposa y la pérdida de su consorcio por su esposo son daños personales causados a más de una persona.” (3)
Es cierto que la póliza de este caso se refiere a “daño corporal” (bodily injury) y no a “daño personal” (personal injury). Esa diferencia, sin embargo, no tiene importancia. Así lo señala Appleman en su indicada obra, citando American Fidelity & Casualty Co. v. Mahon, 185 A. 330, 332 (Maryland, 1936). Véase Trombley v. Iowa Nat. Mut. Ins. Co., 70 So.2d *610319 (Florida), citado en 15 Couch, On Insurance 2d, sec. 56:44. Allí, bajo una póliza que limitaba a $5,000 por daños corporales (bodily injuries) la responsabilidad de la aseguradora, y a $10,000 por accidente, se reconoció la obligación de ésta de pagar $5,000 al esposo, a quien se reconocieron en sen-tencia daños por $25,000 por pérdida de la compañía, servicios y consorcio de su esposa, no obstante que la esposa recobró $2,000 de la aseguradora, por sus propios daños.
El argumento frecuentemente esgrimido contra la conce-sión de indemnización por daños consiguientes a más de una persona limitando a cada una al máximo estipulado en la póliza por daños a una persona es el de evitar la multiplicidad de pleitos y desalentar el que se hagan reclamaciones fraudu-lentas. En ese mismo argumento se amparan los defensores de la teoría del “impacto físico,” es decir, los que niegan el dere-cho al resarcimiento por daños morales que no vayan acompa-ñados de lesiones corporales. En el antes citado caso de Rivera v. Rossi, nos ocupamos de ellos al decir (págs. 725-726):
“A estos argumentos podríamos replicar que las cortes no deben negar reparación por daños realmente sufridos simple-mente para evitar que haya un aumento de pleitos. Tampoco deben negar un remedio a quien en justicia lo merece sencilla-mente porque pueda presentarse un número de reclamaciones fraudulentas. Las reclamaciones fraudulentas se dan en todas las ramas del Derecho y es el deber de las cortes distinguir las reclamaciones legítimas de las falsas. La cuestión se reduciría a un problema de evidencia. Si la existencia del acto torticero, que se alega produjo el daño moral, se prueba satisfactoriamente y es de tal naturaleza que razonablemente debió causar el daño moral, queda excluida de ese modo la posibilidad del fraude y la simula-ción, y no hay motivo para negar la reparación. Concedemos que los daños morales como los del presente caso no son susceptibles de una exacta compensación, pero la misma razón podría aducirse cuando se reclaman daños físicos y a la vez daños morales.” (Citas.)
*611Para resumir, el asegurado no debe ser obligado en este caso a responderle a todos los demandantes por los daños que cada uno ha sufrido como consecuencia de la muerte de la señora Ferrer, interpretando restrictivamente la póliza. Su compañía aseguradora debía saber, al otorgarse la póliza, que bajo el estado de nuestro Derecho, todo el que sufre daño, no importa si son consecuencia de los daños causados a otra persona, tiene derecho a ser resarcido si al caso aplica el Art. 1802 del Código Civil. El asegurado pagó por una cubierta a base de un máximo de $25,000 por persona, pero no más de $50,000 por accidente. Varias personas sufrieron daños aquí como consecuencia de un mismo accidente. No debe interpre-tarse la póliza conforme lo han hecho jurisdicciones estatales norteamericanas que responden a un sistema de Derecho dis-tinto al nuestro, en que priva la tradición civilista del Derecho español.

"See. 4893. Consequential Damages
“There would seem to be no question that consequential damages to the claimant himself are covered by liability policies. But when we come to consequential damages sustained by a spouse or a parent, the decisions are not uniform as to whether such injuries are covered by the policy. It has been held that a policy obligating the insurer to pay any loss for liability imposed by law upon the insured for damages on account of 'bodily injuries' covers claims for consequential damages. And the same result was reached where a policy covered ‘claims growing out of injuries to or death of one person’. Under a New Jersey statute, a husband recovering a separate judgment in a suit by himself and his wife, for injuries sustained by the wife in a collision was allowed to recover from the tort-feasor’s insurer. And New Hampshire has stated that a husband’s loss of consortium is within the coverage of a liability policy, although such deprivation was not a bodily injury to the husband in the sense in which such words were used in the policy.”


 El texto en inglés es como sigue:
“Louisiana has allowed a recovery for consequential injuries where the policy covered ‘loss on account of injury to any person’. And the same was true in Washington, where a policy spoke of ‘every person injured’. In short, the courts recognize that the insured expects to be protected against such a loss, and rightfully so; and the form of policy wording is now immaterial in accomplishing the result of affording coverage.”


 El texto en inglés dice:
“Where, however, the policy limits the amount payable for personal injury rather than bodily injury to one person, it has been held that the wife’s injury and the husband’s loss of consortium are personal injuries to more than one person.”